DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This final office action is in response to Applicant’s amendment received by the Office on 23 June 2022. Claims 1-8 have been presented in the application, of which, claim 7 is currently amended, claims 1-6 are original and claim 8 is new.  Accordingly, pending claims 1-8 are addressed herein.
Response to Arguments
Applicant's arguments filed in the amendment received 23 June 2022 have been fully considered but they are not persuasive. Applicant asserts that Kume fails to disclose “plate-shaped” fixing portions that fix a linear object by means of “binding bands.” The examiner disagrees. Kume discloses that fixing portion 12 has a plate-shape (Fig. 4, element 122; “a horizontal plate part 122”) that fixes linear object CA2 (Figs. 2-3, element CA2) with a binding band (Figs. 3A, element 16) by way of through holes (Fig. 4, element 122a; paragraph 0063). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the corresponding fixing member" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kume (US 2014/0083229 A1).
Regarding claim 7, Kume discloses an additional linear-object fixing member comprising: an attachment portion (Fig. 1, element 111-116; Figs. 2-5, element 1) that is attached to an outer surface of a robot (Fig. 1, element 100), and that is detachably fixed, by a fastener (Figs. 3-5, element 18, 19, 28, 29), to a fixing member (Figs. 2-5, element 11, 21) that fixes a basic cable (Figs. 2-3, element CA1) for driving the robot (paragraph 0040-0048, 0056-0057, 0061, 0089); and a fixing portion (Figs. 2-4, element FP2, 12, 22) that is capable of fixing, in a state in which the attachment portion is fixed to the fixing member, a post-attached linear object  (Figs. 2-3, element CA2, “option cables”) so as to be parallel to the basic cable (Fig. 3A; basic cable CA1 is parallel to option cable CA2) fixed to the fixing member (paragraphs 0046, 0049, 0054, 0057, 0062), wherein the fixing portion has a plate-shape (Fig. 4, element 122, “horizontal plate part”) and fixes the linear object with a binding band (Fig. 3A, element 16; paragraph 0063).
Regarding claim 8, Kume discloses the additional linear-object fixing member as applied to claim 7 above, wherein when the additional linear-object fixing member is fixed to the corresponding fixing member (Fig. 3A, element 21), the fixing portion of the additional linear-object fixing member is arranged so as to be parallel to a fixing portion (Fig. 3A, element 22) of the corresponding fixing member, and when the post-attached linear object is fixed to the fixing portion of the additional linear-object fixing member by the binding band, the post attached linear object is disposed at a position parallel to and proximate to the basic cable fixed to the fixing portion of the corresponding fixing member (see Fig. 3A; paragraph 0053).
Allowable Subject Matter
Claims 1-6 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Dale Moyer/Primary Examiner, Art Unit 3664